DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: As stated in the remarks filed 3/1/2021, Jenkins does not teach the amendments to the independent claims 1, 8, and 15, which include previously objected claims 4, 11, and 18. This difference between the amended claims and the cited art make the rejection no longer applicable thus they have been withdrawn. A further search was performed, and no art sufficient to warrant a new rejection was found (see below for results). As such the claims are found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	 
	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
•    Smith (US 20020065899 A1): Teaches edge caches and multiple types of static content being stored and accessed through it.
•    Li (US 6591266 B1): Teaches creating a mapping table for the rendering of a webpage to assets.
•    Todd (US 20080065718 A1): Teaches an edge cache that searches and finds cached objects, as well as communicating with other edge caches.
•    Alstad (US 20120303697 A1): Teaches edge caching.
•    Swanson (US 20150207888 A1): Teaches creating a map to easily find desired content objects.
•    Rajkumar (US7188216B1): Teaches the edge caching of multiple types of objects, such as responsive content.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        /STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178